Fish, J.
There being in the record no such brief of the evidence as the law requires, and no assignment of error having been made which can be dealt with without reference to the evidence, this court can not undertake to determine whether or not the trial judge abused -his discretion in overruling the motion for a new trial. Price v. High, 108 Ga. 145.

Judgment affirmed.


All the Justices concurring.

Equitable petition. Before Judge Lumpkin. Fulton superior court. July 21, 1899.
R. B. Blackburn and King & Spalding, for plaintiffs in error.
Westmoreland Brothers, contra.